DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,320,229 (‘229 patent), claims 1-30 of U.S. Patent No. 10,809,035 (‘035 patent), and, claims 1-32 of U.S. Patent No. 10,436,540 (‘540 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the instant claims are adequately covered by the patents.
Regarding the ‘229 patent, instant claim 1 (“IC:1”) requires an auto-loading firearm comprising a trigger movable between home and depressed positions; a split trigger bar having a first portion movable in response to movement of the trigger and a second portion releasably attachable to the first portion; a selector switch for alternately releasing and attaching the first and second portions, which portions, when attached, move simultaneously when the trigger moves to the depressed position, and which portions, when released, move the first portion but not the second, when the trigger moves; and a trigger resetting mechanism for automatically moving the trigger to the home position only when the first and second portions are released from one another.
Claim 1 of the ‘229 patent requires an auto-loading firearm, live fire and training modes, which firearm, when placed in the live fire mode, depression of a trigger from a home position to a depressed position, releases a hammer or striker and discharges the firearm, and, when placed in the training mode, identical depression of the trigger does not release the hammer or striker; and further requires automatically resetting the trigger back to the home position.
Though not expressly reciting “a split trigger bar,” one reading the specification to understand the meaning of claim terms would see that such is disclosed as 30, e.g., Figs. 3A-3B, the mechanism that is engaged or disengaged with the trigger.
With respect to a selector switch, though not expressly articulated, such is disclosed as 100, which moves to place the firearm into a training mode, e.g., col. 6, lines 57-63.
Regarding remaining claims 2-18, the metes and bounds thereof are adequately appear to be adequately covered by the patent claims.  That is, whether expressly recited in the claim, one reading the specification to understand the meaning of claim terms would see that the various elements are disclosed as performing the reciting functions in the method claims of the ‘229 patent.
Regarding the ‘035 patent, such also fails to require “a split trigger bar,” which is adequately addressed above, but does positively require a selector switch and a trigger resetting mechanism. See, e.g., claim 16.
Similarly, claims 2-18 do not appear to require anything not expressly required by the patent claims or understood by one reading the specification to give meaning to claim terms.
Regarding the ‘540 patent, such only appears to lack requirement for a split trigger bar, which is adequately addressed in the discussion, above.
Presuming an argument that at least some of the cited patented claims include additional structure not required by Applicant’s invention, it must be noted that such adequately and fairly discloses the invention as claimed.  The fact that such disclose additional structure not claimed is irrelevant.
Presuming an argument regarding nomenclature, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, whether the ‘035 patent, for example, recites first and second transfer mechanisms as opposed to IC:1 requiring first and second portions, is irrelevant.
Evidence within the patents contrary to any of the above is welcome, provided proper citation to the specification and/or drawing figures is included.  Other evidence is welcome also.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Nov-22